IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                            July 3, 2013
                                     No. 12-50973
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RONALD GERARDO FALLAS-GARO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:12-CR-1289-1


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
       Ronald Gerardo Fallas-Garo appeals the within-guidelines, 41-month
sentence imposed for his guilty plea conviction of illegal reentry. He contends
that his sentence is substantively unreasonable because it is greater than
necessary to satisfy the 18 U.S.C. § 3553(a) factors.
       We review the substantive reasonableness of a sentence for an abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). “A discretionary
sentence imposed within a properly calculated guidelines range is presumptively


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 12-50973

reasonable.” United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.
2008). “The presumption is rebutted only upon a showing that the sentence does
not account for a factor that should receive significant weight, it gives significant
weight to an irrelevant or improper factor, or it represents a clear error of
judgment in balancing sentencing factors.” United States v. Cooks, 589 F.3d 173,
186 (5th Cir. 2009).
      Fallas-Garo’s arguments that the district court failed to account for the
age of his prior conviction and the nature of the instant offense are unavailing.
See United States v. Rodriguez, 660 F.3d 231, 234 (5th Cir. 2011); United States
v. Juarez-Duarte, 513 F.3d 204, 212 (5th Cir. 2008); United States v.
Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006). The district court was aware
of the impact of Fallas-Garo’s prior drug conviction on the calculation of the
guidelines range and his motive for reentering the United States but nonetheless
imposed a sentence at the bottom of the guidelines range. Fallas-Garo has failed
to show that the district court did not consider a factor that should have received
significant weight, gave significant weight to a factor that it should not have so
weighted, or made “a clear error of judgment” when it balanced the relevant
factors. Cooks, 589 F.3d at 186. He has thus failed to rebut the presumption of
reasonableness that we apply to his within-guidelines sentence.                  See
Campos-Maldonado, 531 F.3d at 338.
      As Fallas-Garo concedes, his argument that the presumption of
reasonableness should not be applied to his sentence because United States
Sentencing Guidelines § 2L1.2, the illegal reentry Guideline, double counts prior
convictions and lacks an empirical basis is foreclosed. See United States v.
Duarte, 569 F.3d 528, 530-31 (5th Cir. 2009); United States v. Mondragon-
Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).
      The judgment of the district court is AFFIRMED.




                                         2